DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,11-13,23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (WO 2005/054856) in view of Gray et al. (WO 2013/181119), for the reasons set forth in the previous office action filed 4/23/2021.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
Applicants assert the secondary reference Gray teaches away from the use of isotopically labeled iodinated phenol since it teaches practical issues with its use and the reference uses another labeling agent indium. 
First the examiner notes that the claims in their current state do not require radioactive isotope of iodine except for dependent claim 24. The primary reference Graham does not teach use of radiolabeled iodine. The examiner did use a portion of Gray for teaching isotopic labeling of iodine, but this was only applied to claim 24, as it is the only claim which recites such a limitation. Thus the argument does not bear much weight for claims 1,11-13,23 and 24. While Gray teaches some known issues with use of isotopically labeled iodine the examiner does not believe this disclosure would necessarily dissuade one of ordinary skill from the solution recited in claim 24 when the entirety of the prior art is considered. One must consider that the examiner used Graham as the primary reference which clearly teaches iodinated phenols in the binding substrate. The examiner used the secondary reference Gray for picking up the limitation of the claimed lipid group DilC22 or DilC14,22. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since Graham teaches use of fluorescent probes with hydrophobic tails similar to DilC22 and DilC14,22 the examiner found one of ordinary skill would have a high expectation of success in making the substitution, since all the elements were known in the art and useful for the same purpose. As the primary reference Graham teaches use of phenols one of ordinary skill starting would not be persuaded to remove the pheons as they are integral parts of the compound. One of ordinary skill knows that there are always some practical issues when developing  probes in this field of endeavor. The practical issues of using radiolabeled iodine are noted, however the examiner does not believe they rise to the level that would dissuade one from the solution claimed, especially since the primary reference used iodinated phenols in the imaging probes. There is no reason one would modify the primary reference in the manner argued by applicants to exclude a critical element. Obviousness does not require absolute predictability of success. In re 0 'Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).
Applicants assert that if Gray is combined with Graham the hypothetical compound would contain spacer, chelating moiety and isotope of Indium. 
Applicants appear to misunderstand the rejection. The examiner did not bodily inoporate the entire teachings of Gray, he only used the reference to pick up DilC22 and DilC14,22. In other words only the Dil dye portion of Gray was added to the compound of Graham, i.e. the fluorogenic probe of Graham substituted by the probe of Gray. As only DilC22 and DilC14,22 are being substituted into the compound of Graham it would not feature the additional features applicants cite, Indium and spacer. The examiner noted in the office action filed 4/23/2021 there would be a high expectation of success in attaching the fluorogenic probe intermediate, compound 8 after step vi of scheme 1. Note compound 8 seen below does not have a chelate or excluded spacer.

    PNG
    media_image1.png
    196
    392
    media_image1.png
    Greyscale
. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /JAMES W ROGERS/ Primary Examiner, Art Unit 1618